Title: To James Madison from John Robertson, 10 May 1804 (Abstract)
From: Robertson, John
To: Madison, James


10 May 1804, Antwerp. “I have the honour to transmit you enclosed,

1°. Triplicate of my Letter of the 1st March last by the Diana of Philadelphia which Ship has been detained Six Weeks at Flushing by an Embargo.
2°. Duplicate of my last respects of the 14th. April ⅌ the Brig Cherokee of Boston & of its enclosures.
3°. Copy of the Table fixing the rate of the Colis Fee or Wharfage money payable by all Vessels indiscriminately Created by the said Law.

“I Beg leave to observe, Sir, that the Two last American Vessels not having been Subjected to quarantine before entering the River Scheld it is presumed this measure will be no longer enforced.
“The Captain of the Brig Cherokee of & from Boston having left in the hospital of this Place One of his Crew, John Thomson ⟨who⟩ died sometime after, I think proper to inform the Collector of the Said Port of the Death of this unfortunate man.
“It remains now for me to inform you that Mr: Jacob Ridgway of this Place has exhibited to me the 28th April his appointment to this Agency; his intention being to enter into Office on receiving his Exequatur from the french Government, I shall thencefor⟨th⟩ Cease to Act in Mr. Barnet’s name.
“This being probably the last time I shall have the honour to address ⟨you⟩ permit me Sir, to felicitate myself in having rendered Some servi⟨ce⟩ to the Americans here and to offer you my hearty Wishes for the Prosperity of the American People and for the Continuation of the Present happy System of their Administration.”
